Citation Nr: 1203753
Decision Date: 02/02/12	Archive Date: 04/11/12

Citation Nr: 1203753	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  06-21 789	)	DATE 02 FEB 2012
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to November 1974.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).    

The Board denied the Veteran's claim in an October 2011 decision.  The record indicates that, prior to the Board's decision, the Board received a request for an extension of time for the Veteran to submit additional evidence.  The Veteran stated in October 2011 that he called the Board and was advised that he had until November 2, 2011 to submit additional evidence.  He indicated that he did in fact have additional evidence to submit.  It does not appear that the Board formally responded to the Veteran's request for additional time.

Accordingly, the October 14, 2011 Board decision addressing the issue of entitlement to service connection for a prostate condition is vacated.



Furthermore, in light of the above-noted history, the Veteran will be separately advised by correspondence that he will be given an additional 30 day period to submit any further evidence or argument before the Board proceeds to readjudicate the appeal.




	                        ____________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 1138514	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  06-21 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from December 1972 to November 1974.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in April 2009.  A transcript of his hearing has been associated with the record.


FINDING OF FACT

A prostate condition was not manifest in service and is unrelated to service.


CONCLUSION OF LAW

A prostate condition was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in March 2006 discussed the evidence necessary to support a claim for service connection.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

In June 2011 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the record.  The Veteran was afforded an opportunity to testify before the undersigned.  A VA examination was conducted.  The Board finds that the examination was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing her conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter the Board notes that the Veteran has not alleged that his claimed disability is the result of combat service.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

Service treatment records reflect that the Veteran was seen several times in 1974 with complaints of abdominal cramping and pain.  In February 1974 he was seen at an emergency room following the third injection in a series of six for venereal disease.  On urology consultation he reported urgency, dribbling, hesitancy, and frequency during the day.  He noted that his symptoms had occurred for over a year.  The provider noted that he had been treated for gonorrhea.  Examination revealed that the Veteran's prostate was slightly boggy but nontender.  A subsequent consultation record in February 1974 noted that the Veteran was being worked up for prostatitis.  

In April 1974 physical examination revealed a normal prostate.  The impression was psychosomatic disorder with gastrointestinal symptoms.  Gonorrhea was assessed in July 1974.  

On separation examination in August 1974 the Veteran denied frequent or painful urination.  He stated that he had had venereal disease and that he had been unable to get an erection for three months.  The examiner noted that gonorrhea had been treated two times.  On clinical examination the Veteran's genitourinary system was normal.  He was deemed to be qualified for separation.

In August 2005 the Veteran reported to a VA facility with complaints of frequent urination, pain with urination, and difficulty urinating.  In September 2005 he reported a two week history of frequent urination.  The diagnosis was urethritis versus benign prostatic hypertrophy (BPH).  Medications were prescribed.  A medication list dated in June 2006 does not include any references to the prostate.   In May 2008 the Veteran was noted to have BPH symptoms; medication was prescribed.  A February 2010 problem list includes BPH.

In a January 2011 statement, the Veteran indicated that he was diagnosed with prostate problems while in Korea and noted that the problems were related to a sexually transmitted disease.  

A VA examination was carried out in July 2011.  The examiner noted that the Veteran's claims file was reviewed.  He also recited the Veteran's history.  Following examination, he concluded that it was unlikely that the multiple military complaints and medical conditions were related to the current diagnosis of BPH.  He noted that the Mayo clinic listed no complications associated with untreated gonorrhea or prostatitis.  He indicated that there was no in-service diagnosis of prostatitis, BPH, prostate nodules, prostate mass, or prostate cancer.  He pointed out that there were only vague complaints of abdominal cramping, erectile dysfunction, and a positive gonorrhea culture.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for a prostate condition.  In that regard the Board notes that there is a remarkable lack of credible evidence of pathology for decades after service.  Furthermore, while the Veteran has asserted that he developed prostate problems as the result of venereal disease and its treatment, the service treatment records do not support his claim.  Moreover, they are completely negative for any abnormal finding pertaining to his prostate.  Rather the one clinical reference to the prostate indicates that it was within normal limits.  The Board notes that while there was a reference to a workup for prostatitis in the service treatment records, there is no clinical diagnosis of such, or any other prostate condition.  The earliest post-service treatment for any urinary complaint dates to 2005 when the Veteran complained of difficulty urinating.  Notably, he reported onset two weeks previously, and the Board finds statements as to history made directly to health care providers during the course of treatment to be inherently more credible than statements made in support of a claim for benefits.  In short, the most credible evidence regarding the most likely date of onset of the claimed prostate condition consists of treatment records reflecting diagnosis many years after service discharge.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record refers to BPH, it does not contain reliable evidence which relates these claimed disabilities to any injury or disease in service.  The Board finds that the negative record in service and for years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board additionally notes that the July 2011 VA examiner concluded that the current BPH was not related to service.  In essence, he provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran argues that there was continuity of symptoms since service, the Board acknowledges that he is competent to diagnose and report on simple conditions which are readily observable.  See Jandreau.  The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while he has recently stated that he experienced symptoms during service and in the years thereafter, service treatment records do not contain any clinical diagnosis of a prostate condition.  Moreover, the records do not show complaints or treatment referable to the Veteran's prostate until many years following service.  As discussed above, the Board finds the Veteran's own reports of a continuity of symptomatology since service not credible in light of a contrary history providers during the course of treatment in 2005.  

Absent reliable lay or medical evidence relating this disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for a prostate condition must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.

	
ORDER

Entitlement to service connection for a prostate condition is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


